            Case 1:19-cv-01666-ELH Document 64 Filed 10/21/20 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 ROGER ERVIN,

     Plaintiff,

     v.                                                     Civil Action No.: ELH-19-1666

 CORIZON HEALTH,
 ASST. DIR. WILLIAM BEEMAN,
 HOLLY PIERCE, RNP,
 MATTHEW CARPENTER,
 FRANK B. BISHOP, JR.,
 JEFF NINES,

     Defendants.


                                         MEMORANDUM

          The self-represented plaintiff, Roger Ervin, filed a motion to alter or amend in the above-

entitled action. ECF 61 (the “Motion”). Because the Motion was filed within 28 days of the date

this court issued its Memorandum Opinion and Order granting summary judgment in favor of

defendants (ECF 59, ECF 60), the motion is governed by Fed. R. Civ. P. 59(e). Rule 59(e) states:

“A motion to alter or amend a judgment must be filed no later than 28 days after the entry of the

judgment.”

          “Federal Rule of Civil Procedure 59(e) permits the district court to reconsider a decision

in certain circumstances.” Ross v. Early, 899 F. Supp. 2d 415, 420 (D. Md. 2012) (citing Fed. R.

Civ. P. 56(e)), aff’d, 746 F.3d 546 (4th Cir. 2014). But, the plain language of Rule 59(e) does not

provide a particular standard by which a district court should evaluate a motion to alter or amend

judgment. However, the Fourth Circuit has said: “Our case law makes clear [] that Rule 59(e)

motions can be successful in only three situations: (1) to accommodate an intervening change in

controlling law; (2) to account for new evidence not available at trial; or (3) to correct a clear error
          Case 1:19-cv-01666-ELH Document 64 Filed 10/21/20 Page 2 of 5



of law or prevent manifest injustice.” Zinkand v. Brown, 478 F.3d 634, 637 (4th Cir. 2007)

(internal quotations omitted); see United States ex el Carter v. Halliburton Co., 866 F. 3d 199,

210-11 (4th Cir. 2017), cert. denied, 138 S. Ct. 2674 (2018); Ingle ex rel. Estate of Ingle v. Yelton,

439 F.3d 191, 197 (4th Cir. 2006); U.S. ex rel. Becker v. Westinghouse Savannah River Co., 305

F.3d 284, 290 (4th Cir. 2002), cert. denied, 538 U.S. 1012 (2003); E.E.O.C. v. Lockheed Martin

Corp., Aero & Naval Sys., 116 F.3d 110, 112 (4th Cir. 1997).

       As indicated, a district court may amend a judgment under Rule 59(e), inter alia, to

“prevent manifest injustice.” Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993). Another

purpose of Rule 59(e) is to “permit[] a district court to correct its own errors, ‘sparing the parties

and the appellate courts the burden of unnecessary appellate proceedings.’” Pac. Ins. Co. v. Am.

Nat. Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998) (quoting Russell v. Delco Remy Div. of Gen.

Motors Corp., 51 F.3d 746, 749 (7th Cir. 1995)), cert. denied, 525 U.S. 1104 (1999). But, the

Fourth Circuit has cautioned that a party may not use a Rule 59(e) motion to “raise arguments

which could have been raised prior to the issuance of the judgment,” or to “argue a case under a

novel legal theory that the party had the ability to address in the first instance.” Id.; see also Nat’l

Ecol. Found. v. Alexander, 496 F.3d 466, 477 (6th Cir. 2007) (“Rule 59(e) motions are ‘aimed at

reconsideration, not initial consideration.’”) (citation omitted). In other words, “[a] motion under

Rule 59(e) is not authorized ‘to enable a party to complete presenting his case after the court has

ruled against him.’” Matter of Reese, 91 F.3d 37, 39 (7th Cir. 1996) (quoting Frietsch v. Refco,

Inc.,56 F.3d 825, 828 (7th Cir.1995)); see 11 WRIGHT ET AL, FED. PRAC. & PROC. CIV. § 2810.1

(3d ed.) (“In practice, because of the narrow purposes for which they are intended, Rule 59(e)

motions typically are denied”).




                                                   2
            Case 1:19-cv-01666-ELH Document 64 Filed 10/21/20 Page 3 of 5



       Notably, “[m]ere disagreement [with a court’s ruling] does not support a Rule 59(e)

motion.” Hutchinson, 994 F.2d at1082; see United States ex rel. Becker, 305 F.3d at 290. Indeed,

“‘reconsideration of a judgment after its entry is an extraordinary remedy which should be used

sparingly.’” Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998) (citation

omitted).

       In granting defendants’ motion for summary judgment, this court observed, in pertinent

part, ECF 59 at 40-42:

               Mr. Ervin alleges that Beeman and Pierce “made it clear to the
         Governor[‘s] Office that he only has glaucoma in his left eye.” ECF 1 at 3. In
         his opposition, Mr. Ervin claims that on March 19, 2018, the defendants falsely
         reported to the office of Maryland’s Governor that he refused the surgery offered
         to him for his glaucoma. ECF 50 at 7.

               Even assuming the allegations are true, they fail to state a claim upon
         which relief may be granted. Falsely stating to the Governor of Maryland that
         Mr. Ervin’s glaucoma is limited to one eye, or that he refused surgery, does not
         expose Mr. Ervin to an unreasonable risk of harm. The Governor is not involved
         in Mr. Ervin’s medical care. Therefore, the alleged misinformation could not
         have had any impact on the care provided to plaintiff. Accordingly, this claim
         against Beeman and Pierce is not actionable.

               In addition, Mr. Ervin complains that Pierce improperly cancelled his
         prescriptions for pain medication to treat his chronic back pain and refused to
         permit him to have a wheelchair as an alternative. He states he was seen by a
         neurologist on June 15, 2016, “for a full body examination” and was diagnosed
         with migraine headaches, nerve damage, muscle spasms, and two herniated
         discs. ECF 50 at 7. Plaintiff contends that the prescribed treatment included
         medication. Id.

               According to Mr. Ervin, when he re-injured his back in a fall, Pierce had
         already discontinued medication prescribed to him by the neurologist he had
         seen years earlier. ECF 50 at 11. When Mr. Ervin told Ms. Pierce he had been
         prescribed medication to treat the pain in his back, he claims she told him it did
         not matter. Id. Mr. Ervin argues that the prescribed medication, which he claims
         he needs for the rest of his life, is a recognized medical need because a doctor
         ordered it. Id. He admits, however, that Ms. Pierce referred him to pain
         management, but claims the referral resulted in the termination of all pain
         medications, including those for his headaches and eye pain. Id. Mr. Ervin also
         admits that Ms. Pierce explained to him that he should not be on Tramadol for

                                                 3
          Case 1:19-cv-01666-ELH Document 64 Filed 10/21/20 Page 4 of 5



         long term use. Id. at 12. In his view, however, Ms. Pierce has no concern for his
         health because she did not “do the consultation to receive [his] second surgery
         by [an] outside glaucoma specialist.” Id.

                There is no objective evidence in the extensive record before me to support
         Mr. Ervin’s claim that Pierce engaged in deliberate indifference to a serious
         medical need by declining to keep Mr. Ervin on specific medications for his
         medical ailments. Pierce is among many medical providers who attempted to
         explain to Mr. Ervin that long term use of the drugs he seeks he is not medically
         advisable. Further, Mr. Ervin has been prescribed multiple alternative
         medications for management of his pain, but he has either declined to take the
         medications or decided to discontinue taking the medications, for reasons
         unrelated to their efficacy. Under such circumstances, Ms. Pierce’s treatment of
         Mr. Ervin is constitutionally sufficient, entitling her to summary judgment in her
         favor.

       Plaintiff asserts in his Motion that judgment in favor of defendants Pierce and Beeman was

improper, citing newly discovered evidence and arguing that he qualifies as a disabled person

under the Americans with Disabilities Act. ECF 61 at 1-4. He takes issue with this court’s failure

to require defendants to produce all surveillance video so that this court could review the video to

determine the veracity of defendants’ assertions. Id. at 5. Plaintiff also claims that he never got a

copy of Dr. Getachew’s Declaration, submitted in support of defendants’ motion for summary

judgment, but also claims the print was so small on “their response for summary judgment” he

could not see it. Id. Plaintiff references an information report dated February 12, 2020, indicating

that legal mail addressed to him was mistakenly opened by Officer B. Clites. ECF 61-2 at 33. In

addition, plaintiff argues that Pierce and Beeman never denied that they delayed his surgery, nor

did they deny they provided false information to the Governor’s office. ECF 61 at 7. Plaintiff

continues to complain that he has not been provided with follow-up surgery and is not receiving

pain medication. Id.

       Although the Motion is difficult to discern, it is clear that the Motion is simply a reiteration

of plaintiff’s earlier arguments regarding the merits of his claims. His disagreement with this



                                                  4
           Case 1:19-cv-01666-ELH Document 64 Filed 10/21/20 Page 5 of 5



court’s exhaustive review of the record does not provide a cognizable basis for relief under Rule

59(e).

         Therefore, I shall deny the Motion. An Order follows.



Date: October 21, 2020                       ______/s/______________________
                                             Ellen L. Hollander
                                             United States District Judge




                                                5
